                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

MICHAEL ANGELO LEE                                                              PLAINTIFF
ADC #192734

V.                           CASE NO. 4:20-cv-00282 JM

KYLE OSBOURNE, Mayor of
Searcy, et al.                                                               DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       IT IS SO ORDERED this 18th day of March, 2020.


                                             __________________________________
                                              UNITED STATES DISTRICT JUDGE
